                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION

CIARA BOOTHE,                                    )
                                                 )
        Plaintiff,                               )
                                                 )
v.                                               )        NO. 3:18-cv-00702
                                                 )
THE BEST TURN, INC., et al,                      )        JUDGE CAMPBELL
                                                 )        MAGISTRATE JUDGE HOLMES
        Defendants.                              )

                                            ORDER

       The Court having been advised that this action has been settled, the action is dismissed

without prejudice to the right, upon good cause shown within thirty (30) days, to reopen the action

if the settlement is not consummated. Within this thirty day period, the parties may submit a

proposed agreed order of compromise and dismissal.

       It is so ORDERED.

                                                     ____________________________________
                                                     WILLIAM L. CAMPBELL, JR.
                                                     UNITED STATES DISTRICT JUDGE




     Case 3:18-cv-00702 Document 35 Filed 05/16/19 Page 1 of 1 PageID #: 107
